DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The Amendment filed 3/21/2022 has been entered. Claims 1-3, 6-27, 29 and 31 remain pending in the application. Applicant’s amendments to the Claims have overcome each and every objection, 101 and 112(b) rejections previously set forth in the Non-Final Office Action mailed 12/21/2021.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3, 6-27, 29 and 31 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, line 13, the claim is unclear regarding whether “a medicament” is same as “a drug” recited in claim 1, line 1 or additional. For examination purposes, examiner construes “a medicament” same as “a drug”.
Claims 2, 3, 6-26, 29 and 31 being dependent on claim 1 are also rejected.

Regarding claim 27, line 18, the claim is unclear if “a second criterion” refers to “a second criterion” recited in line 15 or additional. For examination purposes, examiner 

Double Patenting
Applicant is advised that should claim 8 be found allowable, claim 31 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. Claim 8 recites “the first use of the medical device comprises providing the medical device with the fluid”. Claim 1 upon which claim 8 depends upon recites the fluid comprising a medicament and starting a timer in response to the first use. Similarly, claim 31 also recites providing the fluid comprising the medicament wherein the timer starts in response to providing the medicament. Therefore, the entire scopes of claims 8 and 31 are so close that they both cover the same thing despite a slight difference in wordings. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject 

Claims 1, 2, 6-9, 17, 18, 20-27 and 31 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kohlbrenner et al. (US 2007/0021715 A1) in view of Hartman et al. (US 2008/0053560 A1).
Regarding claim 1, Kohlbrenner discloses a method for delivering a drug (“Insulin” in figure 1B) implemented by a medical device that is a drug injection device (figure 1B), the method comprising: 
detecting (paragraphs 0008, 0010, 0068) a first use of the medical device using a first sensor (paragraph 0009, lines 1-9, “A mechanical switch or pressure switch”) of the medical device; 
starting (paragraph 0068) a timer 100 (figure 2) of the medical device in response to detecting the first use of the medical device; 
determining whether a first criterion (paragraph 0010, “first criterion” being “a fixed time period” predetermined by the manufacturer) is met; 
wherein the first criterion is that the timer reaches or exceeds a time limit (paragraph 0010); 
determining whether a second criterion (paragraph 0014, second criterion can be construed as “the number and/or time of the dosage setting processes and/or delivery processes”) is met, 
wherein the second criterion (paragraph 0014, “the number and/or time of the dosage of the dosage setting processes and/or delivery processes” is considered as a safety criterion) is a safety criterion associated with an electromechanical assembly (paragraph 0013, use of electric circuit or electromotor etc. and “encoder” in paragraphs 0069, 0070 along with all the elements shown in figure 1c can be broadly construed as “electromechanical assembly”) of the medical device, the electromechanical assembly 
providing by the medical device an indication (paragraph 0013, lines 1-5) that a limit of use of the medical device has been reached in response to determining the second criterion is met. Kohlbrenner is silent regarding the method comprising reversibly limiting use of the medical device temporarily; cancelling the reversible limit when the first criterion is met.
However, Hartman teaches a design of a peristaltic syringe filling station comprising the method comprising reversibly limiting use of the medical device (figure 1) temporarily (paragraph 0044, lines 9-13, until the empty cartridge is replaced with new cartridge, the medical device cannot be operated); cancelling the reversible limit when the first criterion is met (paragraph 0044, lines 9-13, paragraph 0047, “first criterion” is construed to have met after replacing the old empty cartridge with new filled cartridge) for the purpose of alerting the operator to replace the old empty cartridge with a new filled cartridge (paragraph 0047).
Therefore, it would have been prima facie obvious to one of ordinary skill in the art, before the effective filing of the claimed invention to modify the method of Kohlbrenner to incorporate reversibly limiting use of the medical device temporarily; cancelling the reversible limit when the first criterion is met as taught by Hartman for the purpose of alerting the operator to replace the old empty cartridge with a new filled cartridge (paragraph 0047).
Examiner further construes that modifying Kohlbrenner in view of Hartman will not result in replacing the fixed time period with time period of Hartman instead, the feature of time period and replacing old cartridge with new cartridge of Hartman will be added into the medical device of Kohlbrenner.

Regarding claim 2, Kohlbrenner discloses wherein the time limit is predefined (paragraph 0010, “three years”). Additionally, Hartman also discloses the time limit is predefined (paragraph 0047, lines 8-12). Therefore, modified method formed after modifying Kohlbrenner in view of Hartman will result in having the time limit is predefined.

Regarding claim 6, Kohlbrenner discloses wherein the first use of the medical device comprises switching on the medical device for a first time (paragraph 0009, lines 1-9, “activated for the first time”). 

Regarding claim 7, Kohlbrenner discloses wherein the first use of the medical device comprises an occurrence of a user operation associated with the reservoir of the medical device (paragraph 0009, lines 1-9, “when an ampoule is inserted”).

Regarding claim 8, Kohlbrenner discloses wherein the first use of the medical device comprises providing the medical device with the fluid (paragraph 0009, lines 1-9, “when an ampoule is inserted”).

Regarding claim 9, Kohlbrenner discloses wherein the first sensor comprises a switch (paragraph 0009, lines 1-9, “A mechanical switch”).

Regarding claim 17, Kohlbrenner discloses wherein the safety criterion being met is determined using a motion detector (paragraphs 0014, 0028, “encoder”) of the medical device.



Regarding claim 20, Kohlbrenner discloses wherein the encoder (paragraph 0028, “encoder”) is arranged to monitor rotation of a part of the electromechanical assembly.

Regarding claim 21, Kohlbrenner discloses wherein the safety criterion (paragraphs 0014, 0028) being met is based, at least in part, on a run time of the electromechanical assembly, a count limit of the electromechanical assembly (paragraph 0028), a number of power cycles of the electromechanical assembly, or a number of units of fluid ejected by the electromechanical assembly.

Regarding claim 22, Kohlbrenner discloses wherein providing the indication (paragraph 0013, lines 1-5) comprises outputting, by an indicator (paragraph 0012, lines 6-11) of the medical device, a signal that indicates that the limit of use of the medical device has been reached.

Regarding claim 23, Kohlbrenner discloses wherein the signal comprises at least one of an audio signal, a visual signal or a haptic signal (paragraph 0013, lines 1-5, paragraph 0012, lines 6-11).

Regarding claim 24, Kohlbrenner discloses wherein the signal comprises an audio signal and a visual signal (paragraph 0013, lines 1-5).



Regarding claim 26, Kohlbrenner teaches wherein the medical device (figure 1B) is arranged to eject the fluid out of the reservoir 2 by driving a telescoping piston rod 15 (element 15 is telescopic when compared to any sleeve like element surrounding element 15 such as elements 33, 11’, 4 etc.).

Regarding claim 27, Kohlbrenner discloses a medical device (figure 1B) that is a drug delivery device (figure 1B) comprising: 
a reservoir 2 arranged to contain a fluid comprising a medicament (“Insulin” in figure 1B); 
an electromechanical assembly (paragraph 0013, use of electric circuit or electromotor etc. and “encoder” in paragraphs 0069, 0070 along with all the elements shown in figure 1c can be broadly construed as “electromechanical assembly”); 
a needle (see “N” in figure 1B below, paragraph 0063, lines 1-3); 
a fluidic channel (hollow channel inside element “N” in figure 1B below), wherein the fluid is ejectable from the reservoir 2 through the fluidic channel (hollow channel inside element “N” in figure 1B below) by a movement of the electromechanical assembly (figure 1A) for injection into a patient via the needle (see “N” in figure 1B below); 
an indicator (paragraph 0012, lines 6-11) configured to indicate that a limit of use of the medical device has been reached; 

a control unit (paragraph 0014, “processor or controller”) configured to: 
detect (paragraphs 0008, 0010, 0068) the first use of the medical device using the sensor (paragraph 0009, lines 1-9, “A mechanical switch or pressure switch”); 
start (paragraph 0068) a timer 100 (figure 2) of the medical device in response to detecting the first use of the medical device; 
determine whether a first criterion (paragraph 0010, “first criterion” being “a fixed time period” predetermined by the manufacturer) or a second criterion (paragraph 0014, second criterion can be construed as “the number and/or time of the dosage setting processes and/or delivery processes”) is met, 
wherein the first criterion is that the timer reaches or exceeds a time limit (paragraph 0010), and 
determine whether a second criterion (paragraph 0014, second criterion can be construed as “the number and/or time of the dosage setting processes and/or delivery processes”) is met, wherein the second criterion (paragraph 0014, “the number and/or time of the dosage of the dosage setting processes and/or delivery processes” is considered as a safety criterion) is a safety criterion associated with the electromechanical assembly (paragraph 0013, use of electric circuit or electromotor etc. and “encoder” in paragraphs 0069, 0070 along with all the elements shown in figure 1c can be broadly construed as “electromechanical assembly”) of the medical device; and 
provide an indication (paragraph 0013, lines 1-5), using the indicator (paragraph 0012, lines 6-11), that the limit of use of the medical device has been reached in response to determining that the second criterion is met.
Kohlbrenner is silent regarding reversibly limit use of the medical device temporarily; cancel the reversible limit when the first criterion is met.

Therefore, it would have been prima facie obvious to one of ordinary skill in the art, before the effective filing of the claimed invention to modify the method of Kohlbrenner to incorporate reversibly limit use of the medical device temporarily; cancel the reversible limit when the first criterion is met as taught by Hartman for the purpose of alerting the operator to replace the old empty cartridge with a new filled cartridge (paragraph 0047).
Examiner further construes that modifying Kohlbrenner in view of Hartman will not result in replacing the fixed time period with time period of Hartman instead, the feature of time period and replacing old cartridge with new cartridge of Hartman will be added into the medical device of Kohlbrenner.


    PNG
    media_image1.png
    288
    879
    media_image1.png
    Greyscale


Regarding claim 31, Kohlbrenner discloses further comprising: providing the fluid comprising the medicament (“insulin” in figure 1B) to the reservoir of the medical device; and wherein the starting of the timer of the medical device in response to detecting the first use of the medical device comprises starting the timer of the medical device in response to the fluid comprising the medicament being provided (paragraph 0009, lines 1-9, “when an ampoule is inserted”).

Claim 3 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kohlbrenner et al. (US 2007/0021715 A1) in view of Hartman et al. (US 2008/0053560 A1) and further in view of Allen et al. (US 2012/0136325 A1).
Regarding claim 3, Kohlbrenner/Hartman (hereinafter referred as “modified Kohlbrenner”) discloses the claimed invention substantially as claimed, as set forth above in claim 1. Modified Kohlbrenner is silent regarding wherein the time limit is approximately a day.
However, Allen teaches a design of a medical device wherein the time limit is approximately a day (paragraph 0167, lines 1-4, paragraph 0168, lines 1-3) for the purpose of allowing the medical device active only during the therapeutic period and then disabling the device following the therapeutic delivery period (paragraph 0167).
Therefore, it would have been prima facie obvious to one of ordinary skill in the art, at the time the invention was made to have modified the time limit of Kohlbrenner to incorporate wherein the time limit is approximately a day as taught by Allen for the purpose of allowing the medical device active only during the therapeutic period and then disabling the device following the therapeutic delivery period (paragraph 0167).
Additionally, one of ordinary skill in the art would also construe that if the time limit of Hartman is being construed as “time limit” in claim 1 then the time limit recited in .

Claims 10-16 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kohlbrenner et al. (US 2007/0021715 A1) in view of Hartman et al. (US 2008/0053560 A1) and further in view of Jenkins et al. (US 3,985,133).
Regarding claim 10, modified Kohlbrenner discloses the claimed invention substantially as claimed, as set forth above in claim 1. Modified Kohlbrenner is silent regarding wherein the safety criterion is met when a blockage of the medical device is detected.
However, Jenkins teaches a design of a volumetric infusion pump for intravenous administration of fluid to a patient wherein the safety criterion is met when a blockage of the medical device (column 2, lines 19-23, column 23, line 65-column 24, line 12, “safety criterion” is construed as certain condition such as occlusion, air, motor blockage or any other medical device operation related condition being detected) is detected for the purpose stopping the pump to increase patient’s safety and administering the fluid volume accurately (column 2, lines 1-9).
Therefore, it would have been prima facie obvious to one of ordinary skill in the art, at the time the invention was made to have modified the safety criterion of modified Kohlbrenner to incorporate wherein the safety criterion is met when a blockage of the medical device is detected as taught by Jenkins for the purpose stopping the pump to increase patient’s safety and administering the fluid volume accurately (column 2, lines 1-9).

Regarding claim 11, modified Kohlbrenner discloses the claimed invention substantially as claimed, as set forth above in claim 1. Modified Kohlbrenner is silent regarding the safety criterion is met when a stalling of the electromechanical assembly is detected.
However, Jenkins teaches wherein the safety criterion is met when a stalling (column 2, lines 19-23, column 23, line 65-column 24, line 12, “safety criterion” is construed as certain condition such as occlusion, air, motor blockage or any other medical device operation related condition being detected) of the electromechanical assembly (column 2, lines 31-45, all the components shown in figure 1 except for elements 16, 20, 12, 14, 42 that allow pushing of the plunger to deliver the drug is construed as an assembly and furthermore use of motor in the assembly is construed to an electromechanical assembly) is detected for the purpose stopping the pump to increase patient’s safety and administering the fluid volume accurately (column 2, lines 1-9).
Therefore, it would have been prima facie obvious to one of ordinary skill in the art, before the effective filing of the claimed invention to modify the safety criterion of modified Kohlbrenner to incorporate the safety criterion is met when a stalling of the electromechanical assembly is detected as taught by Jenkins for the purpose stopping the pump to increase patient’s safety and administering the fluid volume accurately (column 2, lines 1-9).

Regarding claim 12, modified Kohlbrenner discloses the claimed invention substantially as claimed, as set forth above in claim 1. Modified Kohlbrenner is silent regarding the safety criterion is met when an incomplete ejection of a dose of fluid from the medical device is detected.

Therefore, it would have been prima facie obvious to one of ordinary skill in the art, before the effective filing of the claimed invention to modify the safety criterion of Kohlbrenner to incorporate the safety criterion is met when an incomplete ejection of a dose of fluid from the medical device is detected as taught by Jenkins for the purpose stopping the pump to increase patient’s safety and administering the fluid volume accurately (column 2, lines 1-9).

Regarding claim 13, modified Kohlbrenner discloses the claimed invention substantially as claimed, as set forth above in claim 1. Modified Kohlbrenner is silent regarding wherein the electromechanical assembly comprises a stepper mechanism.
However, Jenkins teaches wherein the electromechanical assembly comprises a stepper mechanism (mechanism disclosed in column 6, lines 45-58) for the purpose of pumping the fluid in the controlled manner thereby increasing the fluid delivery accuracy (column 2, lines 1-9, 31-45).
Therefore, it would have been prima facie obvious to one of ordinary skill in the art, at the time the invention was made to have modified the electromechanical assembly of modified Kohlbrenner to incorporate a stepper mechanism as taught by 

Regarding claim 14, modified Kohlbrenner discloses the claimed invention substantially as claimed, as set forth above in claim 1. Modified Kohlbrenner is silent regarding wherein the safety criterion being met is based at least in part on a number of steps of the stepper mechanism.
However, Jenkins teaches wherein the safety criterion being met is based at least in part on a number of steps of the stepper mechanism (column 6, line 59-column 7, line 2, column 9, lines 25-51) for the purpose of pumping the fluid in the controlled manner thereby increasing the fluid delivery accuracy (column 2, lines 1-9, 31-45).
Therefore, it would have been prima facie obvious to one of ordinary skill in the art, at the time the invention was made to have modified the safety criterion of modified Kohlbrenner to incorporate wherein the safety criterion being met is based at least in part on a number of steps of the stepper mechanism as taught by Jenkins for the purpose of pumping the fluid in the controlled manner thereby increasing the fluid delivery accuracy (column 2, lines 1-9, 31-45).

Regarding claim 15, modified Kohlbrenner discloses the claimed invention substantially as claimed, as set forth above in claim 1. Modified Kohlbrenner is silent regarding wherein the number of steps is the number of steps during a dispense operation of the medical device.
However, Jenkins teaches wherein the number of steps is the number of steps during a dispense operation of the medical device (column 6, lines 59-column 7, line 2, column 9, lines 25-51) for the purpose of pumping the fluid in the controlled manner thereby increasing the fluid delivery accuracy (column 2, lines 1-9, 31-45).


Regarding claim 16, modified Kohlbrenner discloses the claimed invention substantially as claimed, as set forth above in claim 1. Modified Kohlbrenner is silent regarding wherein the stepper mechanism is a stepper motor.
However, Jenkins teaches wherein the stepper mechanism is a stepper motor 84 (figure 2, column 6, lines 45-47) for the purpose of pumping the fluid in the controlled manner thereby increasing the fluid delivery accuracy (column 2, lines 1-9, 31-45).
Therefore, it would have been prima facie obvious to one of ordinary skill in the art, at the time the invention was made, to have modified the medical device of modified Kohlbrenner to incorporate wherein the stepper mechanism is a stepper motor as taught by Jenkins for the purpose of pumping the fluid in the controlled manner thereby increasing the fluid delivery accuracy (column 2, lines 1-9, 31-45).

Claim 19 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kohlbrenner et al. (US 2007/0021715 A1) in view of Hartman et al. (US 2008/0053560 A1) and further in view of Munro et al. (US 4,833,384).
Regarding claim 19, Kohlbrenner discloses the claimed invention substantially as claimed, as set forth above in claims 1, 17 and 18. Kohlbrenner discloses the encoder (paragraph 0028) as explained in the rejection of claim 18 above but is silent regarding the encoder being a digital encoder.

Therefore, it would have been prima facie obvious to one of ordinary skill in the art, at the time the invention was made to have replace the encoder of Kohlbrenner with a digital encoder as taught by Munro for the purpose of using a well-known alternative encoder for determining the rotation of the motor shaft thereby determining fluid delivery volumes precisely (abstract).

Claim 29 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kohlbrenner et al. (US 2007/0021715 A1) in view of Hartman et al. (US 2008/0053560 A1) and further in view of Wagner et al. (US 2008/0200747 A1).
Regarding claim 29, modified Kohlbrenner discloses the claimed invention substantially as claimed, as set forth above in claim 1. Kohlbrenner further discusses the use of a program comprising a program code for performing the method (paragraph 0031) which can be executed on a processor (paragraph 0014, “processor or controller”, although not explicitly recited by Kohlbrenner uses processor/controller to determine the life of the medical device and furthermore, Kohlbrenner teaches in paragraph 0031 to use a computer program to implement the function therefore, one of ordinary skill in the art will construe that the computer program will be executed on the controller/processor of Kohlbrenner in order to perform the intended function). However, modified Kohlbrenner is silent regarding a computer readable medium having stored thereon a program.
However, Wagner teaches a design of a system for power filling a syringe comprising a computer readable medium 247 (figure 12, paragraph 0083) comprising a 
Therefore, it would have been prima facie obvious to one of ordinary skill in the art, at the time the invention was made to modify the placement of the program of modified Kohlbrenner to incorporate a computer readable medium as taught by Wagner for the purpose of storing the instructions for controlling the operation of the medical device (paragraph 0083).

Response to Arguments
Applicant’s arguments with respect to claim 1 have been considered but are moot because the arguments do not apply in view of the present rejection.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on (571) 272-3383. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NILAY J SHAH/            Primary Examiner, Art Unit 3783